 268DECISIONSOF NATIONAL LABOR RELATIONS BOARDImpact Die Casting Corporation and Mildred Boyceand International Molders'and Allied Workers' Un-ion of North America,AFL-CIO. Cases 38-CA-1309-1 and 38-CA-1309-2September 25, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOOn May 16, 1972, Administrative Law Judge ISamuel M. Singer issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, a motion to reopen record forreceipt of newly discovered evidence, and a supple-ment thereto clarifying its motion, and the GeneralCounsel filed a brief in support of the attached Deci-sion and an opposition to Respondent's motion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand the motion to reopen the record 2 and has decidedto affirm the rulings, findings,' and conclusions of theAdministrative Law Judge and to adopt his recom-mended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Impact Die Casting Corporation, Sand-wich, Illinois, its officers,agents,successors,and as-signs, shalltake the action set forth in the saidrecommended Order.iThe title of "Trial Examiner"was changed to "Administrative LawJudge"effective August 19, 1972.2In its motion Respondent contends that it has recently discovered evi-dence which,if it were allowed to present would prove previous knowledgeby the discriminatee of the duplicate insurance coverage which gave rise toRespondent's defense that she was discharged for falsification of an insur-ance claim.We deny the motion.The Administrative Law Judge has alreadyfound that Boyce had"untruthfully indicated on the claim form that no othergroup insurance applied to her family,"but for the reasonsfullyexplicatedin his decision,with which we agree, he nevertheless found this assertedreason for the discharge to be pretextual.Additional evidence of the kindsought to be introduced would add nothing except further support for hisfinding of the untruthfulness of Boyce's representation.Furthermore, therecord reveals that at the hearing Respondent was put on notice of theexistenceof the evidence it now seeks to introduce when, duringRespondent's cross-examination of Boyce's husband's insurance carrier'srepresentative,he testified that other claims had been filed in the precedingyear for the family by the husband.Respondent,however, either neglectedor chose not to pursue examination on this subject,and it apparently hasdone so only since the hearing.In these circumstances, we do not considerthe evidence Respondent now proffers to be"newly discovered."3The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's establishedpolicynot to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions were incorrect.Standard Dry Wall Products, Inc.,91 NLRB 544,enfd. 188 F.2d 362 (C.A. 3). We have carefully examined the record and findno basis for reversing his findings.TRIAL EXAMINER'S DECISIONSAMUEL M. SINGER, Trial Examiner: This proceeding washeard beforeme inYorkville,Illinois,on January 15-26,1972, pursuant to charges filed on November 3 and 18, andcomplaint issued on December9, 1971. Thebasic issueslitigated were whether or not Respondent violated Section8(a)(1) and (3) of the National Labor Relations Act throughinterference, restraint, and coercion, and through dis-charging and refusing to reinstate an employee. All partiesappeared and were afforded full opportunity to adduce rele-vant evidence and otherwise be heard.Briefs werereceivedfrom General Counsel and Respondent.Upon the entire record, I and from my observation of thetestimonial demeanor of the witnesses, I make the follow-ing:Findings and Conclusions1.RESPONDENT'S BUSINESS; THELABOR ORGANIZATION INVOLVEDRespondent, a Delaware corporation with office andplace of business in Sandwich,Illinois,is engaged in alu-minum and zinc die casting.It annually sells and deliversto purchasers in other States,and purchases and receivesfrom sellers in other States,productsvalued in excess of$50,000. I find that at all material times Respondent hasbeen and is engaged in commerce within the meaning of theAct.InternationalMolders'and Allied Workers of NorthAmerica,AFL-CIO(theUnion)isa labor organizationwithin the meaning ofthe Act.II.THEUNFAIR LABOR PRACTICESA. Interference, Restraint, and Coercion1.The organizational driveIn mid-August 1971 2 employee Mildred Boyce (the al-leged discriminatee) spoke to Plant Superintendent Leon Co-quelin and then to Company President Carl Becker abouta raise. Receiving no satisfaction, on April 24 Boyce ob-tained the name of a union organizer from a fellow employ-ee and asked him what the plant employees "had to do tohave ... or join a union." The next day (August 25), Boyceagain telephoned the organizer (John Grady, representativeof Local 369), telling him that a "group" was ready to meetiGeneralCounsel's unopposed motion to correct the transcript in certainrespectsis herebygranted.Further inadvertent errors have also been correct-ed.2 All datesare 1971 unless otherwise indicated.199 NLRB No. 32 IMPACT DIE CASTING CORP.269with him on Saturday, August 28, in the home of employeesHaskell and Loreta Hill. At the meeting held on that day,attended by six or seven employees, Grady explained thepurpose of a union, asked those present to sign authoriza-tion cards, and handed out literature and other cards fordistribution among plant employees, cautioning them not tosolicit on company time. All signed authorization cards.Boyce later explained to employees in the plant what Gradyhad told her, showed them union literature, and invitedthem to her home to sign cards.32. Plant Superintendent Coquelin andCompanyPresident Becker questionemployee Boyce concerning the unioncampaign and her role in the drive;their request that Boyce not turnin signed authorization cardsOn Tuesday, August 31, Plant Superintendent Coquelincame to Boyce's work area, showed her an unsigned unionauthorization card, and asked if she "knew anything aboutit,and was [she] involved with this union stuff." Boycesaid "no." Later that day, Company President Beckerasked Boyce if she was still interested in a die casting job.When Boyce said "no"-a die caster had lost his arm thatday-Becker asked if she was "involved" in the union activ-ity;Boyce again denied she was.4The "next day or so" Coquelin requested Boyce to cometo his office, where-according to Boyce's uncontradicted,credited testimony-Coquelin told her that he "knew" shewas holding authorization cards, and that [she] was involvedin the Union"; and Coquelin asked her "to write down themajor complaints of the people in order of their impor-tance," which she did. Coquelin thereupon asked Boyce "tohold the cards" and not turn them into the Union. Boycereplied that she could not do that without the card signers'permission. Later, after work, Boyce reported Coquelin'srequest to the card signers, but "no one cared to have theircards held" back. A "couple of days later," Boyce reportedCoquelin's request to Company President Becker and ex-plained "the reason the people wanted the union." Boycetestified credibly that Becker told her that he, too, "Wantedto have the cards held, in fact to throw them in the pot andbum them, to get the union off his back,"5 Later in that dayCoquelin told Boyce he "knew who the original seven peo-ple" were that attended the first union meeting and wherethat meeting was held; and that he "would draw up a con-3 The abovefindings are basedon creditedtestimonyofGradyandBoyceBased on the credited testimony of Boyce.Although called by GeneralCounsel at the outset of the hearing as a witness under Rule 43(b) of theFederal Rules of civil procedure to testify on the issue of Boyce's discharge,Coquehn was not called by Respondent to contradict any of the allegedcoercive statements attributed to him by Boyce and other employees. Whileadmitting that Respondent had offered her the die caster position"possibly"a month before her discharge,Becker likewise did not deny Boyce's testimo-ny that he questioned her about her unionactivity atthat time5When asked on direct examination by his counsel whether he ever sug-gested that authorization cards "be burned,"Becker first equivocated (as heoften did at the hearing)that"Ioperated with guidelines at all times thatwould avoid that kind of comment."Pressed for a direct answer,he thendenied making the remark.AccordingtoBecker,"guidelines" in his usagemeans "Free enterprise and the right to exercise your own judgment as towhat is best foryou" without"any threats"or "promises"or an "unfairpractice as far as a human being is concerned."tract and keep the people from harassment or terminationif they would keep their cards from being [turned in] to theInternational."3.Becker's September 2 speech;his offer to correct grievancesand suggestion to form acompany unionCompany president Becker testified that on September 2he shut down the plant and "asked all the employees on thevarious shifts" to assemble in order to hear a "brief' speech.According to Becker, he "simply informed them that [he] wasaware of the [Union] activity," told them that he "recognizedtheir right to organize" but "didn't feel we needed aunion to iron out any differences or grievances," and saidthat "from this point on" he and his supervisors would be"available for discussion of their problems," promising tomaintain an "open-door policy." Boyce testified crediblythat Becker also said that the plant was going through agrowth process, explained "why an International Unionwould be bad for them at this time," and asked the employ-ees "to get their cards back and form a shop union whichwould be better than an International." When Boyce askedabout the procedure for forming a shop union, Becker re-plied that "an attorney would have to draw up papers whichwould give the people the same rights as an International,except they wouldn't have to paydues."6Plant Superintendent Coquelin stopped Boyce as shewas returning to work and told her (according to Boyce's cred-ited,uncontradicted testimony) that he "didn't wantanybody going to Carl Becker any more for anything," thatthe employees "had to come to him" thereafter, and that he(Coquelin) "didn't want even a union shop."4.Coquelin'soffer toprotectemployees from retaliation ifthey did not turn in theirauthorization cardsShortly afterward, Coquelin called Boyce to his officeand said he "would go ahead and form (sic) a contract if thepeople would hold their cards." Boyce answered she wouldhave to consult "the people involved." Later that day, atBoyce's work station, Coquelin showed her "a typed paperguaranteeing protection for the people involved against har-assment and termination" for past union activity, signed byCoquelin and notarized by Becker's secretary.? Boyce then6 AccordingtoBecker,itwas Boyce that initiatedthe discussion aboutforming"some formof companyunion,"indicating that he had"no interestor knowledge" on thatsubjectand told the employeeshe would discuss thematter with his attorney beforeansweringthe question.However,employeeHelen Fogo, testifyingas witness for Respondent(she was also called by theGeneral Counsel to testifyon other matters),corroborated Boyce's testimonythat Becker"suggested if we needed a union, a shop union would be better."I credit Boyce's ratherthan Becker's version of the September 2 speech.7 As alreadynoted,Coquehn didnot contradict any of the coercive state-ments attributed to him. Becker's secretary,Sharon Ehmke, admitted com-plying with Coquehn's requestto type a handwrittendocument stating that"there would be noreprisal to anyoneor anyemployee thathad any activityin the union " However,Ehmke testified that the document was destroyedat Becker's request and wasnevershown to anyemployee.While creditingEhmke's testimony that Beckerdisapprovedthe "contract,"Ido not credither implicit claim that the document was not seenby Boyce,since BoyceContinued 270DECISIONSOF NATIONAL LABOR RELATIONS BOARDwent to see Becker and asked if she could post a notice onthe bulletin board about a meeting "to find out what [theemployees] really wanted to do." Although answeringBoyce he would let her know by the end of the day, Beckerdid not do so. Thereafter, a meeting was arranged for thefollowing Sunday (September 6) at the home of JuanitaDaRonco. The 15 employees present at that meeting decid-ed to have their authorization cards turned in to the Interna-tionalUnion. The next day Becker visited Boyce at hermachine area and asked "how the meeting turned out."Boyce said no one wanted to have their cards held back.'5. Becker's September letters toemployees opposing unionization,offering to resolve grievances,and requesting card-signers notto turn them into the UnionOn September 9, Respondent posted an"intra-plant let-ter," informing its employeesthat,in accordancewith previ-ous requests,a "Suggestion Box" was now available forcomplaints;and in the letter Becker commented upon vari-ous complaints received.On the same day, Respondent de-livered to all employees a letter on the subjectof "UmonActivity," expressingopposition to unionization. Amongother things,the letter stated that"we are interested inresolving our problems without calling in a middleman torepresentyou"; that the Company "strongly"urged em-ployees whose cards had not yet been turned into the Umon"to request the return"of those cards;that the law does notrequire theCompany tomake concessions to even a certi-fied union;that the Company"could not and would notagree to anything"that "would place [it] in a position wherewe could not meet competition"and jeopardize jobs; andthat the employees could "speakdirectlywithmanage-ment" without a union to"collect a part of [their]earnings."On September 14, Becker distributed another letter on"UnionActivity,"again outliningthe Company's position;pomting to its past benevolent attitude in regard to layoffs,employee discipline, unemployment and workmen's com-pensationmatters, and assistance to needy employees;promising no reprisals for Unionactivity; -and noting that"unions don't just happen to come to our door,"promisingthat the Companyis "makingevery effort"to find out theircomplaints and "correct them."6.Coquelin's warning against card solicitation;his interrogation of employee RallsEmployee Barr, a die caster, testified credibly thataround the same time (second week of September), Plant Su-perintendent Coquelin, in the presence of other managerialofficials (including Vice President Hebel), told him that he"didn't have no axe to grind with me and j ust don't push yourluck with union cards." Coquelin went on to discuss othermatters, "mainly about production."According to Cynthia Ralls' uncontradicted, creditedtestimony, Coquelin approached her at her work station inOctober and asked "how the union meeting went." Rallsreplied "I don't know. I didn't go to it." Earlier, in thebeginning of the organizational drive in August (after Rallshad asked Coquelin what percentage of cards was neededto establish a union), Coquelin had asked Ralls "who hadthe cards and how many were out." He had also asked Rallsif Jim Rule, a die caster on the third shift, "had anything todo with it [the Union]."97. Becker's questioning of Boyceconcerning her union buttonsOn October 15, Company President Becker telephonedMrs. Boyce at her home regarding Boyce's request, placedin the suggestion box, for a copy of the company rules.Becker opened the conversation by asking, "Is this Unionheadquarters?" Becker later explained that he was going totry to improve things for the people." 10During the lunch break on October 25, Becker and Co-quelin visited employees Boyce and DaRonco while theywere at a table in the cafeteria. After examining the twounion pins Boyce was wearing Becker cautioned Boyce thatshe could wear one of the pins bearing the inscription"Committee" with the Union name, but not the (silver) pinwhich bore only the Union name, characterizing the latteras a "membership button." When Boyce said, "I don't thinkit says member on it anywhere," Becker insisted that "Youcan't wear that until such time as the union is voted in." Healso asked her where she got the buttons andsuggested shecheck into whether or not she could wear them. Both em-ployees admitted that they did not remove the buttons andcontinued to wear them throughout the organizationaldrive. I t8.Becker's preelection letters and speech;the Union loses the electionaccuratelyrecalled the substance of the documentand Coquelin did not takethe standto deny thathe showed it to Boyce.6 Based onBoyce's credited testimonyAlthough Becker allegedly couldnot "positivelyrecall" the incident,he conceded that it "couldhave oc-curred."Accordingto Becker,he had discussed"unionactivity" with Boyceon "a couple of occasions"and frequently with otheremployees, but "onlywhen theywouldapproach [him] on a problem"Becker soughtto conveythe impressionthatin presentingvarious employee "problems" (includingwages),Boyce (as Beckerput it) "was bargaining, I gather, for twopositions*One, recognitionas spokesman of the people,and the other, a companyunion." He surmisedthat Boyce was deliberately withholdingsigned unioncards in herpossession(instead of turningtheminto theUnion) until shecould obtain oneof theseobjectives.I am unimpressedby Becker's specula-tive evaluationof Boyce'smotives.On November 4, the Union filed a petition for an electionamongRespondent's productionand maintenanceemploy-ees. Shortly before the election, scheduled for December 3,9 As already noted, Coquelin wasnot called todenythe conversationsattributedto himRalls testified for Respondent as well as General Counsel.10Admittingthe substanceof Boyce's above-described testimony,Beckerattributed his choiceof words to a "warped sense of humor."11Becker admitted that heand Coquelinapproached the two employeesafterhe learned that theywore"some kind of union button."According toBecker, he merely told them "theyowed it to themselves and to the Companyto get an evaluation as to whether or not this was a fair practice,a properthing " I credit themutually corroborativetestimony of Boyce and DaRonco. IMPACT DIECASTING CORP.271Respondent wrote its employees two letters and made aspeech appealing for the Union's defeat. The basic theme ofBecker's December 1 speech (which, unlike the first Septem-ber speech,supra,sec. A 3, was read verbatim), was that theemployees needed no union to speak for them; and that,unlike the Company, an "outsider" could not advance theirpersonal interests or provide them with job security. Beckerpointed out that "in excessof thirty die casting firms in theMidwest have closed their doors in the past two years ...most of which were unionized"; and emphasized that "em-ployment ... could be interrupted with the advent of aunion where there is always the danger of strikes and workstoppages with consequent unemployment. This is not jobinsurance ... this is built-in job insecurity." Urging a "No"vote, Becker stated, "I repeat as I have stated before, giveus the chance to work together to solve our problems togeth-er.You owe it to yourselves, you owe it to your Company,of which you are a part, and which has provided all of uswith jobs for a number of years."In his final communication-a letter the day before theDecember 3 election-Becker sought to rebut some of theUnion's claims and reiterated points made in his previousday's speech, including emphasis on benefits they enjoyed"without a union, without union dues" and "the possibilityofstrikesand work interruptions" if the Union came in.Becker told them that the "Molders' Union had been in-volved inover 25 strikesthroughout the country the last twoyears ... at least 14 ... within the last 6 months."The Union lost the election, 34 to 39. On January 5,1972,the Regional Office issued its certification of the result ofthe election, with the notation that the Union had with-drawn its objections to the election.9.ConclusionsAs Respondent stresses in its brief, an employer is enti-tled to resist unionization of its plant by lawful noncoercivecommunications to employees. Most of the statements ofRespondent to its employees, in letters, as well as speeches,were within permissible bounds of protected free speech.Some of the remarks constituted legitimate responses toUnion claims and propaganda. However, General Counselcontends that Respondent's statements, particularly thoseRespondent characterizes as "informal," include express orimplied coercive remarks tending to restrain and interferewith its employees' statutorily-guaranteed rights to self-or-ganization and, hence, fall within the ban of Section 7 and8(a)(1) of the Act. In determining whether the conduct ofstatements are violative of Section 8(a)(1), I have evaluatedthem in the light of the total situation, including the natureof the conduct, Respondent's hostility toward unionization,the high-ranking role of the managerial representative mak-ing the statements, and the reasonably inhibitory effect ofsuch statements or conduct."ZN.L.R.B. v. Fishman and Sons,Inc.,278 F.2d 792, 796 (C.A. 3). The test as to whethercertain employer conduct or statements are violative of Sec-tion 8(a)(1) turns not on the motive for the conductas in a discriminatory discharge case under Section12 In this connection, it should be noted that one of the two high manage-nat officials to whom employees attributed coercive statements (Plant Super-intendent Coquehn)did not contradict those statements.8(a)(3)-infra,sec. B),but on its reasonable, effect on theemployees. "The test is whether the employer engaged inconduct which, it may reasonably be said, tends to interferewith the free exercise of employee rights under the Act."N.L.R.B. v. Illinois Tool Works,153 F.2d 811, 814 (C.A. 7).In making this determination it is the reasonable "construc-tion [to be given] by the listener"(HendrixMfg. Co. v.N.L.R.B.,321 F.2d 100, 104 (C.A. 5)), which is critical.Under all of the circumstances, I find that the followingconduct byPlant Superintendent Coquelininterfered with, ortended to interfere with,restrainand coerceemployees inthe exercise of their rights guaranteed by Section 7 of theAct:(a) His August 31 interrogation of employee Boyce asto whether she "knew anything about [the Union], and was[she] involved with this union stuff." The fact that Boyceuntruthfully replied"no" suggeststhat she interpreted theinquiry as coercive. SeeN.L.R.B. v. Cameo, Inc.,340 F.2d803, 804 (C.A. 5). Nor was this and otherinterrogationdescribed below accompanied by assurances against repris-als and statedbusinessreasons for the inquiries.(b) Coquelin's next day's statement to Boyce that he"knew [Boyce] was holding authorization cards and that[she] was involved in the Union"; and his request that shelist the chief employee complaints. Coquelin's statementstended to create the impression that the empl'oyees' unionactivities were undersurveillance.(c) His requests(on the same and subsequent days) thatBoyce not turn in signed authorization cards to the Union-requests tantamount to soliciting withdrawals from the Un-ion.(d) Coquelin's promisesand statements that he coulddraw up a "contract" protecting card-signers from retalia-tion and harassment by Respondent if they did not turn intheir cards to the Union; and his subsequent draft of such"contract" and display thereof to Boyce.(e) Coquelin's statement to Barr not to "push your luckwith union cards," thereby implying threats of reprisals forcontinued union activity.(f)His August 31 interrogation of employee Ralls con-cerning the identity of employees holding cards and wheth-er a named employee (Jim Rule) "had anything to do" withthe Union.(g)His subsequent inquiry of Ralls as to "how theunion meeting went," prompting Ralls to deny attendingthe meeting.I find that the following conduct byCompany PresidentBeckerinterfered, or tended to interfere with, restrain andcoerce employees in their right to self-organizationguaran-teed by Section 7 of the Act;(a)His August 31 questioning of Boyce if she was"involved" in Union activity.(b)His subsequent statement to Boyce not to turn inUnion cards, "to throw them in the pot and burn them," and"to get the Union off his back,"(c) His request in his September 2 speech to employees"to get their cards back" from the Union and to "form ashop union which would be better than an International."(d) Becker's request of Boyce as to "how the meetingturned out" in the home of Juanita DaRonco.(e)His statement in the September 9 letter to employ- 272DECISIONSOF NATIONALLABOR RELATIONS BOARDees, "strongly" urging employees whose cards have not yetbeen turned in "to request the return" of those cards.(f)His October 25 questioning of Boyce and DaRoncoconcerning the union buttons they wore and statement toBoyce that "you can't wear [one of the two buttons] untilsuch time as the Union is voted in."I expressly find the following statements and conductnoncoercive and privileged free speech or legitimate agree-ment:(a) The bulk of Becker's September 2 speech, amongother things, urging employees to oppose unionization andpromising to maintain an "open door policy" to receivecomplaints regarding working conditions.(b) The bulk of Becker's September 9 letter, among otherthings, opposing intervention of "a middleman" or outsider indealings with management; and stating that if a union werevoted in Respondent could not be forced to make concessionsnor agree to anything that might jeopardize its own economicposition or its employees' jobs.(c)Becker'sSeptember 14 letter pointing toRespondent's past benevolent attitude and existing benefits.(d) His November 23 letter commenting on the upcom-ing Board election and appealing for a "no" vote.(e) His December 1 speech, repeating and amplifying onprevious reasons for voting against the Union in the Boardelection, including his reference to the dangers of work inter-ruption and strikes in the event the Union came in.(f)His similar, but briefer, remarks in his December 2letter to the employees.B. The Dischargeof Mildred Boyce1.Boyce's employment andunion activitiesthe drive. Indeed, when Becker called her at home (3 weeksbefore her discharge), he admittedly opened his conversa-tion with, "Is this Union headquarters?" From the veryoutset of the drive, Coquelin had marked her as collectorand custodian of the union cards, seeking to prevail uponher not to turn in the cards to the International in return fora "contract" guaranteeing the card-signers security againstcompany retaliation and harassment. Also at the outset ofthe drive, it was to Boyce that Coquelin turned to ascertainthe employees' complaints leading to the union movement.And Boyce was the chief target of both Becker and Coque-lin not only as regards to soliciting withdrawals from theUnion, but also as to coercive interrogation on the identityof unionists, attendance at meetings, wearing of union but-tons, and giving the impression of surveillance over unionactivities.2.Company President Becker's instructionsto supervisors "to get rid of" Boycebecause of her union activitiesThe credited testimony ofGeneral Foreman Gibsonshows that even as early as the last week of August, Beckerat a managementmeetingcharacterized,Boyce as a"trouble-maker andunion organizer,"whom the Company had to"get rid of"; Coquelin "agreed" with Becker. Echoing thistheme, a "couple of weeks later" (in September) Coquelincommented to Gibson, as he saw Boyce passing by, "Yougot to get rid of that fat ass. She is a troublemaker and anorganizer, a union organizer." Gibson testified credibly andwithout contradiction that Coquelin had instructed him towatch certain unionists, includingMrs. Boyce, duringbreaks and lunch periods to "keep them from getting to-gether and signing union cards and organizing.""'Boyce was hired as a trim press operator in August 1968at $1.60 an hour. A few months later she was transferred tothe booster cup machine at $1.80 an hour. When terminatedon November 8, 1971, she was a mill and lathe operator at$2.30 an hour, "the highest paid woman" in the productionmachining department, working under Plant Superintend-ent Coquelin. As previously noted (sec. A 2), - about 2months prior to her separation (after advent of the Union),Company President Becker offered to make her a die caster(a job she had asked for), butBoyce's desirefor the job hadwaned when one of the male operators lost his arm at it.13The record establishes that Mrs. Boyce was the instigatorand sparkplug of the organizational drive. It was she whocontacted Union Representative Grady and arranged forhim to meet the first group of employees. She signed herunion card at the first (August 28) organizational meeting,distributed cards and literature, and encouraged employeesto join the Union-inviting many to her home for thatpurpose. It was also Boyce who held on to and passed thesigned cards on to Union Representative Grady. She at-tended all but one of the seven union meetings.That Respondent was aware of her active and leadingunion role is beyond dispute. Plant Superintendent Coque-lin and President Becker looked upon her as the kingpin of13Accordingto Becker,Boyce was offered the position around a monthbefore herdischarge.3.The November 8 dischargeAt about 2:30 p.m. on November 8, Mrs. Boyce wascalled into Plant Superintendent Coquelin's office. There, inthe presence of Company Vice President Hebel, Coquelintold her that she was being discharged "for falsifying aninsurance claim." As detailed below (sec. B 4 a), Boyce hadfiled a claim for medical benefits on behalf of her injured3-year-old son. When Boyce asked Coquelin what he meantby "falsifying" a claim, Hebel told her (as he testified at thehearing) that "there was a question as to whether or not anyother application or claim had been made and she had14 Coquehn was unexplamedly not called to rebut Gibson's testimony.Although Becker was rather vague as to whether Boyce was discussed atmanagement meetings,at one point he conceded that"I can't deny that wedidn't discuss Mildred from time to time because she was making demands.She was looking for recognition, and she was creating problems internally"and therefore was a natural subject of conversation.In answer to a leadingquestion on direct examination, Becker denied saying that Boyce had to befired because she was a union organizer.I have already noted my reservationsconcerning Becker's reliability as a witness(supra,fns. 5,6, and 8).On theother hand,Gibson-no longer employed by Respondent at the time of thehearing and (unlike Becker) without personal interest in the outcome of thisproceeding-impressed me as an honest and credible witness. Neither therecord nor Gibson's testimonial demeanor supports Respondent's posthear-mg characterization of Gibson as "a disgruntled former supervisor who wasinvoluntarily terminated by Respondent."The undisputed evidence showsthat although Gibson's job on the day shift was eliminated(for reasonsundisclosed in the record), he was offered another job (the foreman's positionon the midnight shift)which he chose not to take, instead leaving voluntarily. IMPACT DIE CASTING CORP.273stated no," although her husband"had made a claim" forthe same injury.When Boyce asked, "Do I get some sort ofpaper to show I was terminated,"Coquelin said"no" andtold her to get her personal belongings and get out at once.Although Coquelin testified that he had no opportunity toget into other reasons for discharge because Boyce began tocry and left the room,Hebei testified that Coquelin "spec-ified"only "one reason"and, as far as he knew,"attempt-ed" to give no "other reasons"for her discharge; and,additionally,that he himself gave no other reason either.On the same day (November 8), in a memorandum ofthe discharge interview for the company records,Coquelinspecified no ground for discharge other than "falsificationof an insurance form";nor did Becker in his prehearingaffidavit dated November 30, wherein he likewise statedthat after consultation with counsel"we terminated MildredBoyce's employment for falsifying an insurance claim."ts4.The asserted reasons for Boyce'sdischarge advanced by Respondentat the hearingAlthough,as indicated, the only reason given Boyce inthe November 8 discharge interview was her alleged falsifi-cation of an insurance claim,at the hearing Respondentadded various other grounds in alleged justification of thedischarge.According to Company President Becker, thethree "prime"reasons were"[]leaving the work station,which involved her poor performance in production ... theinsurance claim,and . . -. soliciting union membership oncompany time."He later further added"her general atti-tude towards her work,towards supervisors,the harassmentof fellow employees,by practicing slander and gossip" and"abuse of some people's personal property."According toPlant Superintendent Coquelin "harassment,falsifying aninsurance claim, and wasting time on company property[were]the three main ones,"then adding that her drop inproduction was a contributing factor.Becker testified thathe had consulted with Coquelin and Vice President Hebei(in charge of manufacturing)3 or 4 days before he finallydecided to discharge Boyce on November 8. According toHebei,he himself did not "recommend"discharge, but"agreed to it." Before actually taking the discharge action,Becker, as he testified, decided to consult with counsel "be-cause of the obvious reasons involving her activities in theunion."According to Becker,"Counsel advised me underthe circumstances we were taking a considerable risk inbeing accused of terminating Mildred for union activity,"but he nevertheless directed Coquelin and Hebei to termi-nate her. While Becker testified that he told Coquelin "toexplain to Mildred the reasons why she was being terminat-ed," Coquelin denied that he did,explaining,"He didn'thave to,I knew that."We now proceed to the various reasons advanced forthe discharge-first to the insurance"falsification"claim.'5 Coquelm's November 8 memorandum corroborates Boyce's testimonythat after Hebel explained "the reason" for her discharge (i.e., "falsification"of an insurance claim) she asked for, but was denied, a "termination slip"showing the reason.a.The allegedfalsifiedinsurance claimRespondent's employees are covered by a group health-accident policy issued by Provident Life and Accident In-surance Company under which Respondent contributes foremployee coverage and the employees for dependents' cov-erage.On July 21,Boyce executed a form for hospital andrelated medical costs in relation to an injury (second-degreebums to both hands)sufferedby her 3-year-old boy. Boycelisted the name and place of work of her "husband" (RobertE. Boyce), but in answer to the question whether "any of theexpenses for which claim is being made[was] covered" byany other group insurance(Question No. 9), she marked thebox "No." At the time her "husband"was also enrolled inanother group insurance program through his own employ-er (Model Industries)which also provided such benefits fordependents;on July 29(8 days after Mrs. Boyce signed herapplication)he likewise filed a claim with his employer'sinsurance company("Zurich")covering the injury to theboy. Zurichreceived the "husband's" claim on August 2and paid it on August 4. Although the total claim amountedto $406.20, only $369.20 was allowedby Zurichunder the"basic plan";the remaining$10, representing"supplemen-talmajor medical" expenses,was disallowed because the$100 deductible had not yet been "satisfied."Mrs. Boycetestified credibly that it was not until early August that shebecame aware that Robert,who is her "common-law hus-band," had filed the claim for benefits and had been paidthereon.The record establishes that the relationship be-tween Mildred and Robert Boyce was a tenuous one, withRobert periodically leaving her-a fact known to Respon-dent, including Company President Becker,who testified heknew Robert's "tendency to go out on a bender now andthen and leave Millie holding the bag"; and he recalledoccasions when the Company"put up the money" to avoida "shut off"ofMrs.Boyce's household utilities.Mildredfirst learned that her husband collected the insurance mon-ey from Zurich when Respondent's office girl(Sherry Ovitt)brought Mrs. Boyce's July 21 claim form in early August tomake a correction and Mildred seized the occasion to in-quire why "the bill hadn't been paid yet." When told thather husband"had already collected," Boyce asked whetherRespondent's insurance company(Provident)would payany unpaid balance. Ovitt said"theywouldn't payanything."There is no reason to beleive that Mrs. Boycehad ever received a copy of the group policy covering heror that she was aware of any "excess"exclusionary provi-sion therein.According to her credited testimony,Mrs. Boyce thentried to get her husband to pay the hospital and doctor bills,but he refused to do so.Meanwhile she continued "to in-quire" about the payment of the claim by Provident, untilshe finally consulted an attorney on October 7 "to see what[her] legal rights were." After telling her husband that theattorney had advised her that he was liable for the hospitaland doctor bills if he claimed the child"as his,"then andthen only the husband "went ahead and paid the bill."Company President Becker testified that the Companywas first"alert[ed]" about the "dual" benefits claim whenMrs. Boyce herself gave Plant Superintendent Coquelin herattorney's October 7 letter in order to show that she had to 274DECISIONSOF NATIONALLABOR RELATIONS BOARDabsent herself from work in order to consult her attorneyregarding her insurance claim. Coquelin himself noted onthe letter that Mrs. Boyce had requested permission to taketime off because her husband had deserted her, taking withhim the "insurance check which was to be used to pay" theinjured child's bills. Becker immediately notified Providentof the possibility of duplicate claims which, upon investiga-tion, learned of Zurich's previous payment to Mr. Boyce. Inthe meantime, Provident had issued and forwarded to Re-spondent two checks ($366.20 payable to the hospital and$32 to Mrs. Boyce) on Mrs. Boyce's claim which it asked tobe returned. Becker returned the checks after insisting thatProvident put its request in writing which Provident did,taking the position in its November 2 letter to Becker thatZurich, as the "primary" carrier (i.e., insurer of the "fa-ther"), was primarily responsible for payment of the claim.However, a Zurich representative, Kussman, testifying atthe hearing as an insurance expert, swore that as the "sec-ondary" carrier it was Provident's obligation to pay Mrs.Boyce the $10 withheld by the "primary" carrier (Zurich),sinceMrs. Boyce was entitled to 100-percent recovery ofexpenses in view of the alleged duplicate coverage and "co-ordination of benefits" provisions in both Zurich and Provi-dent policies. He further testified that where, as in this case,the wife's claim disclosed that her husband was employedelsewhere, it was the responsibility of the secondary carrier[Provident], not the primary carrier [Zurich], to check on theexistence of duplicate coverage. He indicated that beforeZurich paid the claim to Mr. Boyce, Provident was notifiedof that claim and information as to coordination of benefitswas exchanged.b. "Harassment" and "verbalabuse" of other employeesOn September 3, Respondent received written notesfrom two employees complaining that they had heard (fromother girls in the plant) that Mrs. Boyce had referred to themas "queers" and "female companions." One of these testi-fied that this had also happened a year and a half ago andthat she "figured twice was enough." The other employee'srecollection was that this had started "about six monthsago"; however, she brought out that Boyce herself had cau-tioned her about other girls circulating this kind of rumor.Although the first employee testified that she quit on thesame day she wrote the note (September 3) because of theaccusation, she admitted being on the lookout for anotherjob, closer than the 30 miles from her home to Respondent,as long ago as 2 years before this, explaining that driving 60milesa day "was kind of expensive." Several days afterquitting Respondent, she did in fact obtain the job aboutwhich she had inquired 2 years earlier, the new job beingonly a mile from her home and at higher pay (i.e., at $3.97as opposed to $2.20 an hour).A third employee testified that she went to see Compa-ny President Becker around September 9 to complain aboutBoyce's "continual harassment" of her by calling her"filthy, rotten things." According to this employee, Boycealso madepersonal remarks about an alleged marital rela-tionship. The same employee testified, however, that this"harassment" dated back to when Boyce first came to theplant (August 1968) and that it actually abated during theunion organizationaldrive (August 1971) when Boyce"didn't say anything much" to her. Moreover, she admittedthat she had heard "vile" languageof the type attributed toBoyce used by others,as well,"many times" in the plant;and that another girl (identified by name) who had workedin the plant before the advent of the Union, had also calledher "names" and accused her of extramarital relationships.When asked at the hearing why she had waited or happenedto complain to Becker on September 9,1971-only after theUnion campaign started-her reply was that since Boyce"saidshe was being discriminatedagainst" on account ofthe Union, "so I figured I was being discriminated againstby [Boyce]." Later, she admitted that an anonymous phonecall to her husband accusing her of alleged sexual indiscre-tions also prompted the visit to Becker, but conceded thatshe could not attribute the telephone call to Boyce.On September24,Becker signedan "Employee WarningNotice" directed to Boyce, indicating that Becker had al-ready warned her verbally for violating company rule 9 16on September 9 and that "[f]urther harassment of fellowemployees will be acted upon by the Company." 17c.Alleged solicitation ofemployees during working timeEmployee Stoudt, a laborer, testified that Mrs. Boycetwice asked him to sign a card (or join the Union) in Sep-tember. According to Stoudt, the first time (September 22)he was standing by his machine smoking and "waiting" forbuckles to be washed; the secondtime(September 23), hewas again washing buckles and waiting for the machine tofinish its cycle. Both Stoudt and Boyce worked side by side,only 1 foot apart. On September 23, Stoudt handed a noteto Plant Superintendent Coquelin briefly mentioning theseincidents and stating that he did not want "to be bothered"by Boyce. He admitted, however, that Boyce had neveractually offered him a card, that he did not know her break16 "Making a false or malicious statement about or against another em-ploTee, supervisor and/or Company."iAfter close of the hearing,Respondent filed a motion to introduce intothe record or to take "judicial notice" of a December27, 1971,decision bythe Equal Employment Opportunity Commission (based on its DistrictDirector's findings of fact) "for the sole and limited purpose of demon-strating that other of its employees have been disciplined for asserted viola-tions" of company rule 9.In the case in question three female employeesclaimed that Respondent"acted discriminatorily because of their sex in thata male employee was similarly accused but not discharged" for sending ananonymous obscene letter to a fellow employee. The Commission upheldRespondent's contention that the three employees were discharged for "al-most daily" harassment and verbal abuse of a fellow female employee at herwork station, restrooms, and during breaks; that the subject matter of suchabuse "was an alleged extramarital relationship between the female employ-ee" and a plant supervisor, and that the abusive treatment interfered withthe work of their target It accordingly held that the terminations fell withinthe normal "management prerogative" area and that the sex of the dischar-gees "was not a motivating factor."Respondent'smotion to introduce the December27, 1971Commission'sdecision and the District Director's "findings of fact," to which no oppositionwas filed, is herebygranted, all documents(the motion,Commission's deci-sion, and District Director's findings)being marked as Resp.Ex 14. Whilethese documents are relevant in that they tend to show that Respondent haddisciplined employees for violation of company rule 9, they are not conclu-sive on the issue whether any alleged violation of rule 9 was a motivatingfactor in the discharge of Boyce. IMPACT DIE CASTING CORP.times,and that he did sign a union card about a week laterwhen another male employee handed him one. Mrs. Boyceadmitted only asking Stoudt whether he was "still interestedin signinga card," claiming that Stoudt already had gottenone from another solicitor. She testified credibly that shewas on her "break" time when she put the question toStoudt-and, as Stoudt himself indicated, that he was notactually working at the time.On October 26, Respondentissued a warningnotice toBoyce (signed by Coquelin and Foreman Gibson) statingthat "it had been called to our attention that you have beenengaging in Union solicitation in the plant during workingtime.Specifically, that you have approached [employee]Herrera on Friday, October 22 at approximately 3:35 p.m."Boyce was admonished that further solicitation "duringyour workingtime or timewhen solicited employees are atwork ... will lead to appropriate disciplinary action ...including possible suspension or discharge." Boyce deniedthe incident,assertingthat she "never" approached Herreraduring or off-duty hours, that she could not even communi-cate with him because he spoke only Spanish, andthat sheknew as a fact that Herrera already had been signed up byanother card solicitor (Bill Chaney). Herrera was not pro-duced to contradict or dispute Boyce's testimony. I credither version of the incident.d.Other alleged derelictionsAs notedsupra(sec.B4), in addition to the abovealleged misconduct, Becker and Coquelin claimed that cer-tain other behavior contributed to Boyce's discharge. Thus,Coquelin testified that "wasting time" and "loitering" oncompany property were one of the "main" reasons for herdischarge. In its brief, Respondent cites only one employeewho purportedly "observed Mildred Boyce in the wash-room almost every time she went in and she was subjectedto vile languageby Mrs. Boyce on occasions." The referenceis to the testimony of an employee already discussedsupra(sec.B 4 b). On October 12 Coquelin issued a warningnotice to Boyce based on this conduct, admonishing that"further violation of the rule will result in further discipli-nary action or possibly discharge."Both Becker and Coquelin at first attempted to portrayBoyce as a "poor" producer, Coquelinstressingthat herproduction "dropped terrifically" since 5 or 6 months be-fore her discharge because she "was spending" too muchtime in the washroom away from her machine. However,when pressed further on the subject, Coquelin admitted thather production remained "average" and, after being shownhis prehearing affidavit, that it was indeed "good."Finally (as shownsupra,sec. B4), Becker testified thather "attitude towards her work, towards supervision" and"abuse" of property also entered into the decision to dis-charge Boyce. However, the record is devoid of evidencesupporting this allegation and Respondent in its brief refersto none.5.ConclusionsThis case presents the usual issue in discharge cases;namely, the employer's motive in dismissing and refusing toreinstate an employee. As is in typical cases of this nature,275the General Counsel relies heavily on the Employer's unionanimus andon the union role of the dischargee; on the otherhand, the Employer urges that it had justifiable cause forterminating the employment. However, as we have beenrepeatedly told, while an employee's being "an ardent sup-porter and protagonist of the Union does not insulate [him]against discharge for justifiablecause... the existence ofvalid grounds for discharge is no defense ... when discrim-inatory motive is a factor in the employer's decision."Swee-ney & Co. v. N.L.R.B.,437 F.2d 1127, 1133 (C.A. 5). "Themere existenceof valid grounds for a dischargeis no defenseto a charge that the discharge was unlawful,unless thedischarge was predicated solely on those grounds, and notby a desire to discourage union activity."N.L.R.B. v. Sym-ons Mfg.Co., 328 F.2d 835, 837 (C.A. 7). "[A]ll that need beshown [by General Counsel] is that the employee would nothave been fired but for the anti-union animusof the em-ployer."N.L.R.B. v.Whitfield Pickle Company,374 F.2d576, 582 (C.A. 5). Viewing the recordas a whole I ampersuaded that Respondent would not have terminatedMrs. Boyce on November 8 but for the fact that she was theprime mover, if not the very embodiment, of the union drivewhich Respondent admittedly opposed with all the vigor atits command. In any event, it is clear that Boyce "wasdischarged at least in part because of Union activity."N.L.R.B. v. Tom Wood Pontiac, Inc.,447 F.2d 383, 386 (C.A. 7).It is unnecessary to repeat at length the evidence dem-onstratingRespondent's strong hostility to self-organization(supra,sec. A). While Respondent, as it had the right, madelegitimate appeals to turn down the Union, credited evi-dence (much of it undisputed) demonstrates that it alsoresorted to unlawful and coercivemeasures to wean its em-ployees away from "outside" union affiliation. To this end,it interrogated employees concerning their union sympa-thies and attendanceatmeetings,solicitedwithdrawalsfrom the Union, promised union employees protectionagainst reprisals if they did not turn in union cards, warnedat least one union solicitor not to "push your luck withunion cards," and suggested formation of a "shop union"in place of an "outside" union. The record also establishes(supra,sec. B1) that Boyce was the instigator and sparkplugof the organizational drive, that Respondent was fullyaware of her leading role, and that it dealt with her inrecognition of that role in seeking to prevail upon the em-ployees to abandon the Union. Boyce also was the chieftarget of Company President Becker's and Plant Superin-tendent Coquelin's coercive conduct. Finally, there is theuncontradicted credited evidence(supra,sec. B2), that Co-quelin told one of the foremen (Gibson) that Respondentmust"get rid of Boyce because she was "a troublemakerand ... union organizer"; and that she and other Unionistsmust be kept apart even during breaks and lunch periods todiscourage union solicitaion and organizing. This, then isone of those cases where [d]irect evidence of a purpose todiscriminate is rarely obtained."CorrieCorporation ofCharleston v. N.L.R.B.,375 F.2d 149, 152 (C.A. 4).As we haveseen, the reasons President Becker andPlant Superintendent advanced for Boyce's discharge at theoutset of the hearing (sec. B4) were many and varied. Theseincluded alleged "falsification" of an insurance claim, har-assment and verbal abuse of other employees, solicitation of 276DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees during working time, "wasting time" and "loiter-ing" on company property, "poor" production, undesirable"attitude" towards work and supervision, and "abuse" ofproperty. To be sure, these grounds (or any of them) couldwell have immunized the discharge, if thetruemotivatingfactor therefor, since an "employer may terminate an em-ployee for no reason or for any reason other than union orother protected activity."Amalgamated Meat Cutters Etc.,Local No. 364 (Point St. George Fisheries, Inc.) v. N.L.R.B.,435 F.2d 668, 671 (C.A. 9). See alsoSpotlight Company, Inc.,192 NLRB No. 70 (TXD). However, I have difficulty inbelieving that Boyce's union role was not a significant andcontrolling determinant in Respondent's decision to dis-charge her. To begin with, Respondent communicated onlyonereason at the time of the discharge-namely her allegedfalsification insurance claim-a factor casting suspicion onthe bona fides of the many additional reasons given for thefirst time at the hearing. Cf.N.L.R.B. v. Sawyer DowntownMotors, Inc.,213 F.2d 514, 516 (C.A. 7);N.L.R.B. v. SmithVictory Corp.,190 F.2d 56, 57 (C.A. 2).18 Moreover,reasonsadvanced at the hearing were conflicting (Becker relying onsome reasonssuch-as union solicitation on company timewhich Boyce's immediate supervisor Coquelin did not men-tion), varied in emphasis, and in some cases were totallyunsupported or false (e.g., claimed poor production, unde-sirablework attitude, and "abuse" of property). "TheCompany's vacillation and the multiplicity of its allegedreasons for firing [Boyce] render its claims of nondiscrimi-nation the less convincing."N.L.R.B. v. Schill Steel Prod-ucts,Inc.,340 F.2d 568, 573 (C.A. 5). So do the inadequacyand falsity of its assigned reasons. SeeN.L.R.B. v. Dant, 207F.2d 165, 167 (C.A.9);N.L.R.B. v. I.E.B.W., Local Union340 (Walsh Construction Co.),301 F.2d 824, 827 (C.A. 9).Thus, as to production, Coquelin admitted, as he statedin his prehearing affidavit, that Boyce's production re-mained "good" at the time of discharge. As to union solic-itation during working time, Respondent did not produceHerrera to contradict Boyce's testimony that she never ap-proached him during duty hours; and the alleged solicita-tion of Stoudt, even if it occurred as described by Stoudt(but denied by Boyce) amounted to nothing more than arequest to sign a card while Stoudt was "waiting" and doingnothing at his work station and (as Boyce testified) while shewas on her break time. As to "harassment" and "verbalabuse" of employees, the "filthy, rotten" remarks attributedto Boyce, even according to the employee's own testimony,were not of recent vintage and the name-calling (not un-common inthe plant) dated back to the period prior toadvent of the Union. While two other employees com-plained that Boyce had referred to them as "queers" and"female companions," this was derived from pure allegedhearsay from others with no direct evidence linking Boyceto the claimed remarks; moreover, according to the affectedgirls' own testimony, the statements in question were madeonce before the union drive, with apparently no issue raised.18An "employer is in an unfortunate position in attemptingto justify tothe Board its [conduct]for a reason that apparently did not occur to it priorto the time of the hearing." Cf.Polish NationalAlliancev.N L KB,136 F.2d175, 181 (C.A. 7), affd. 322 U.S. 643.Finally, as to Boyce's "fraudulent" insurance claim, it istrue that Boyce untruthfully indicated on the claim formthat no other group insurance applied to her family; but,contrary to Respondent, under the circumstances shown, Ifind that by doing so she did not attempt deliberate "decep-tion" upon Respondent or its insurance carrier (Provident)in order to obtain a second or double payment for injurysuffered by her son. To begin with, Mrs. Boyce disclosed onthe face of the form that her "husband" was employed (bya named employer) and, as the record indicates, even asuperficial check would have revealed that the husband wasalso enrolled in some group insurance program which mightor might not have "also" covered the claim. Nor did Mrs.Boyce know that her common-law husband had also fileda claim for the benefits (admittedly after she did). It was notuntil early August, when Respondent's office girl mentionedthat the husband already collected on the claim that shelearned of the other claim. Not only was Respondent's of-fice already aware of the "husband's" claim, but so was itscarrier (Provident) which did nothing to coordinate the ben-efit payment between itself at the "husband's" carrier (Zu-rich).Boyce neither retained nor received any actualpayment herself. While neither did anything to stop furtherprocessing of Mrs. Boyce's claim, Boyce attempted to pre-vail upon the "Husband" to pay the outstanding hospitaland medical bills, which he refused to do. She thereuponconsulted an attorney-a fact which she herself madeknown to Plant Superintendent Coquelin. According toCompany President Becker, it was only at this stage that hepersonally learned of the existence of "two" claims (al-though his office girl had known of this back in early Au-gust)andhe immediately alertedhisinsuranceCompany-which, as indicated, was already apprised ofthis. It is evident that Boyce only wanted the medical billspaid once, without concern as to which insurer paid them.The fact is that, confronted with her attorney's instructions,Mr. Boyce did pay the bills, that Mrs. Boyce did not securedouble payment, and that she apparently was (and is) stillentitled (but has not received) a small ($10) payment fromRespondent's insurance company (Provident) over andabove the payment received by her husband fromhis insur-ance company (Zurich). If Mrs. Boyce had intended to de-fraud Respondent or its insurance company why would shehave disclosed (on the claim form) the fact that her husbandwas employed, that she had been trying to get him to paythe bills, and that she went to the extent of consulting alawyer to force him to pay them? Mrs. Boyce's basic pur-pose was clearlyto make surethat the hospitaland medicalbillswere satisfied whether it be through her husband's orher own insurance coverage. The fact that Provident didnothing to coordinate the benefit payment between itselfand Zurich suggests that Provident itself may have beenremiss in its processing of Mrs. Boyce's claim.For all of the foregoing reasons and the entire record, Ifind that Respondent's claimed reasons for dischargingMrs. Boyce were pretexts to cloak the true ground for thedischarge, namely, her leading and outsopken union advo-cacy. I conclude that General Counsel met the burden ofestablishing that the discharge was, in substantial and con-trolling part,motivated by union animus, in violation ofSection 8(a)(3) and (1) of the Act. IMPACT DIE CASTING CORP.CONCLUSIONS OF LAW1. By coercively questioning employees concerning theirunion sympathies and activities, by soliciting withdrawalsfrom the Union, by telling an employee not to wear a unionbutton, by impliedly threatening another one with reprisalsif he continued union activity, by creating the impressionthat the employees' union activities were under surveillance,and by suggesting that its employees form a "shop union,"Respondent has interfered with, restrained, and coercedemployees in the exercise of rights guaranteed in Section 7,in violation of Section 8(a)(1), of the Act.2. By discharging Mildred Boyce on November 8, 1971,and thereafter failing or refusing to reinstate her, in orderto discourage union activities, Respondent has discriminat-ed in regard to hire and tenure of employment, in violationof Section 8(a)(3) and (1) of the Act.3. The aforesaid unfair labor practices affect commercewithin the meaning of section 2(6) and (7) of the Act.4. It has not been established that Respondent has viola-ted Section 8(a)(1) by other acts or conduct alleged in thecomplaint.THE REMEDYThe recommended Order will contain the conventionalremedial provisions in cases involving findings or interfer-ence, restraint, and coercion, and discriminatory dis-charges, in violation of Section 8(a)(1) and (3) of the Act.These will require Respondent to cease and desist from theunfair labor practices found, and to offer reinstatement withbackpay to the employee discriminated against. In accord-ance with usual requirements, reinstatement shall be to thediscriminatee's former job, or if that job no longer,exists, toa substantially equivalent position, without prejudice to herseniority or other rights or privileges. The discriminateeshall be made whole for any loss of earnings she may havesuffered by reason of the discriminationagainsther by pay-ment to her of a sum of money equal to that which shenormally would have earned from the date of discharge(November 8, 1971) to the date of a valid offer of rein-statement, less net earnings during such period, to be com-puted in the manner prescribed inF.W.WoolworthCompany,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716.Asfoundsupra(sec. B 4 c), based on a report that Boyceon October 22 solicited an employee (Herrera) during work-ing time,Respondent on October 26 issued her a warningnotice admonishing her that further solicitaion "duringworking time ... will lead to appropriate disciplinary action... including possible suspension or discharge." Since, asfurther found, it has not been established that Boyce solic-ited Herrera during working time, the recommended Orderwill, as General Counsel requests, also provide that Respon-dent remove and expunge this warning notice from its rec-ords.In view of the nature of the unfair labor practices Re-spondent has engaged in, I shall recommend that it be re-quired to cease and desist from infringing in any mannerupon rights guaranteed employees by Section 7 of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:19ORDER277Respondent, Impact Die Casting Corporation, its offi-cers, agents,successors,and assigns, shall:1.Cease and desist from:(a) Coercively questioning employees concerning theirunion sympathies and activities; soliciting them to abandonor withdraw from a union of their choice; telling employeesnot to wear union buttons; directly or impliedly threateningthem with reprisals for engaging in union activities; creatingthe impression that their union activities are under surveil-lance; suggesting that they form a shop union as opposedto affiliating with an existing union; or in any other mannerinterfering with, restraining, or coercing employees in theexercise of their rights under Section 7 of the Act.(b)Discouraging membership and activites in Local369, International Molders' and Allied Workers of NorthAmerica, AFL-CIO, by discriminating in regard to hire andtenure of employment of Respondent's employees or bydiscriminating in any other manner in regard to any termor condition of their employment, in order to discouragemembership or activities therein.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)OfferMildred Boyce immediate and full rein-statement to her former job, or if that job no longer exists,to a substantially equivalent position, without prejudice toher seniority or other rights and privileges, and make herwhole for any loss of pay she may have suffered as a resultof her discharge, in the manner set forth in The Remedysection herein.(b) Remove and expunge from its records the writtenwarning notice issued to Mildred Boyce on October 26,1971.(c)Notify the above-named employee, if presentlyserving inthe Armed Forces of the United States, of herright to fullreinstatementupon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after discharge fromthe Armed Forces.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisOrder.(e) Post at its plant in Sandwich, Illinois, copies of theattached notice marked "Appendix." 20 Copies of said no-tice, on forms provided by the Officer-in-Charge for Subre-19 In theevent no exceptions are filedas provided by Section102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,recommendations,and Recommended Order herein shall, asprovidedin Section102.48of the Rules and Regulations,be adopted by theBoard and become its findings,conclusions, and order,and all objectionsthereto shall be deemed waived for all purposes.20 In the eventthatthe Board'sOrder isenforced by a Judgment of aUnited States Court of Appeals, the words in thenoticereading "Posted byOrder of the National LaborRelations Board" shall be changed to read"Posted Pursuant to a Judgmentof the UnitedStatesCourt of AppealsEnforcing an Order of the National Labor Relations Board." 278DECISIONSOF NATIONALLABOR RELATIONS BOARDgion 38, after being duly signed by Respondent's represent-atives, shall be posted by it immediately upon receipt there-of,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any other mate-rial.(f)Notify said Officer-in-Charge, in writing, within 20days from the receipt of this Decision, what steps have beentaken to comply herewith .21IT IS FURTHER ORDERED that the complaint bedismissedin all other respects.21 In the event that this Recommended Order is adopted by the Board, thisprovision shall be modified to read-"Notify said Officer-in-Charge, in wnt-mg, within 10 days from the date of this Order, what steps Respondent hastaken to comply herewith."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentAfter a trial before a Trial Examiner of the National LaborRelationsBoard, at which all sides had the chance to giveevidence, it has been decided that we, Impact Die CastingCorporation, violated the National Labor Relations Act,and we have been ordered to post thisnotice.The National LaborRelationsAct gives you, as anemployee, these rights:To engage in self organizationTo form, join, or help unionsTo bargain collectively through a representative ofyour own choosingTo act together with other employees to bargain col-lectively or for other mutual aid or protection; and,If you wish, not to do any of these things.Accordingly, we give youthese assurances:WE WILL NOT do anything that interferes with anyof your rights fisted above.WE WILL NOT coercivelyquestionyou concerningyour union sympathies and activities; nor solicit you toabandon or withdraw from a union of your choice; norimproperly request you to remove union buttons; nordirectly or indirectly threaten you with reprisal for en-gaging in union activities; nor createthe impressionthat your union activities are undersurveillance; norsuggest that you form a shop union as opposed to affil-iating with an outside union.WE WILL NOT discourage membership in, or activi-ties onbehalf of, Local 369,InternationMolders' andAlliedWorkers of North America, AFL-CIO, by dis-criminating against you in regard to your jobs.WE WILLOFFERMildred Boyceimmediateand fullreinstatementto her former job or, if that job no longerexists, to a substantially equivalent position, with fullseniority and all other rights and privileges,since shewas found to have been discharged for supporting theUnion's organizationalcampaign.WE WILL make up all pay Mildred Boyce lost, plusinterest.WE WILL remove and expunge from our records thewarning notice issued to Mildred Boyce by us on Octo-ber 26, 1971.WE WILL notify Mildred Boyce if presently servingin the Armed Forces of the United States of her rightto full reinstatement upon application in accordancewith the Selective Service Act and the Universal Mili-tary Training and Service Act, as amended, after dis-charge from the Armed Forces.DatedByIMPACT DIE CASTING CORPORATION(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questionsconcerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Savings Center Tower, 10th Floor,411 Hamilton Boulevard, Peoria, Illinois 61602, Telephone309-673-9283.